Citation Nr: 0418473	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-25 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for recurrent 
thrombophlebitis.

2.  Entitlement to service connection for chronic low back 
pain.

3.  Entitlement to service connection for chronic right lower 
extremity pain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and husband



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from November 1974 to November 
1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and her representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The November 2002 VCAA 
letter does not address the duties of the VA.  Therefore, a 
remand to the RO is required in order to correct this 
deficiency.  

With respect to the VA's duty to assist, the Board notes that 
the veteran testified at her March 2004 hearing that she had 
fallen on the ice in 1978 and that her treatment should be in 
her obstetric records.  The Board finds that these records 
are not part of the current claims folder and would be 
helpful in the adjudication of the veteran's claims.  
Accordingly, under the VCAA, the VA should make reasonable 
efforts to secure these records.  38 U.S.C.A. § 5103A(a).   

Finally, with respect to the VA's duty to assist, under the 
VCAA, the VA has a duty to secure an examination or opinion 
if the evidence of record contains competent evidence that 
the claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Because the nature and 
etiology of the veteran's thrombophlebitis, chronic low back 
pain and chronic lower right extremity pain, is unclear the 
Board finds that there is a duty to provide the veteran with 
the appropriate examinations that include nexus opinions 
addressing the whether the veteran's current conditions are 
related to service.  38 C.F.R. § 3.159(c)(4)(C).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take the appropriate 
steps to comply with notifying the 
veteran of the requirements of the VCAA, 
to include notifying the veteran of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate her claims and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on her behalf.  It should allow 
the appropriate opportunity for response.

2.  The RO must then review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
and any other applicable legal precedent.

3.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request copies of 
the records of any evaluation or 
treatment, VA or private, she has 
received, specifically any obstetric 
service medical records.  All records so 
received should be associated with the 
claims folder.

4.  With respect to all three issues on 
appeal, entitlement to service connection 
for thrombophlebitis, chronic low back 
pain and chronic lower right extremity 
pain, the RO should then schedule the 
veteran for the appropriate examinations.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination. The 
examiner's report should fully set forth 
all current complaints.  The examiner 
should also express an opinion as to 
whether it as likely as not that the 
veteran incurred or aggravated her 
thrombophlebitis, chronic low back pain 
and chronic lower right extremity pain 
while in service.  The examiner's 
attention is drawn to a May 1975 
motorbike fall with injury to her right 
side.  Additionally, if the examiner 
finds it is likely as not that the 
veteran incurred or aggravated her 
chronic low back pain while in service, 
the examiner should also opine as to 
whether any current chronic lower 
extremity pain is secondary to the 
chronic low back pain condition.  The 
examiner should set forth the reasoning 
for his conclusions.

5.  Thereafter, the RO should then 
readjudicate the issues on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and her 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




